Exhibit 10.1

SECOND AMENDMENT TO LEASE

This SECOND AMENDMENT TO LEASE (this “Amendment”) is dated for reference
purposes as of the 16th day of April, 2013, between FSP-RIC, LLC (“Landlord”),
and ZILLOW, INC., a Washington corporation (“Tenant”). Landlord is authorized to
insert the date of its signature in the date blank above.

RECITALS

A. Landlord, as successor to The Northwestern Mutual Life Insurance Company, and
Tenant are parties to that certain Office Lease dated March 22, 2011, as amended
by that certain Amendment to Office Lease dated June 27, 2012 (the “First
Amendment”) (collectively with this Amendment, the “Lease”) pursuant to which
Tenant leased certain space from Landlord in the building located at 1301 Second
Avenue in Seattle, Washington. Pursuant to the First Amendment, the 32nd floor
was added to the Initial Premises effective as of October 26, 2012.

B. Tenant and Landlord have agreed to add floors 33 and 34 to the Premises on
the terms and conditions set forth herein. The floor plans for Floors 33 and 34
are attached hereto as Exhibit B and shall be added to and become part of
Exhibit B to the Lease.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties agree as
follows:

1. Expanded Premises. From and after delivery of possession of each of Floors 33
and 34, that floor shall be considered part of the Premises through the balance
of the Term, including any extension or renewal of the Term. Landlord shall
deliver possession of Floors 33 and 34 to Tenant on or before the dates set
forth below provided that the present tenant of Floors 33 and 34 has surrendered
possession of each floor by the applicable date. Landlord shall deliver
possession of each of Floors 33 and 34 to Tenant in its current “as is”
condition (provided that each of Floors 33 and 34 shall be in no worse condition
than as of March 28, 2013, reasonable wear and tear excepted and a barrier will
be constructed by Landlord, at Landlord’s expense, around the top of the
stairwell connecting floors 34 and 35) and shall not be required to make or
contribute any funds toward the cost of any improvements or alterations to such
space except as expressly set forth in this Amendment. Except as otherwise
provided in this Amendment, all of the terms and conditions of the Lease
applicable to Floor 32 set forth in the First Amendment shall apply to Floors 33
and 34.

(a) Floor 33. The parties agree that Floor 33 contains 22,583 square feet of
Rentable Area. Floor 33 shall be added to and shall become part of the Premises
effective as of October 1, 2013, and Tenant shall begin paying Monthly Base
Rent, Operating Expenses and Real Estate Taxes on Floor 33 on January 1, 2014
(the “Floor 33 Rent Start Date”).

(b) Floor 34. The parties agree that Floor 34 contains 22,583 square feet of
Rentable Area. Floor 34 shall be added to and become part of the Premises
effective as of September 1, 2014, and Tenant shall begin paying Monthly Base
Rent, Operating Expenses and Real Estate Taxes on Floor 34 on December 1, 2014
(the “Floor 34 Rent Start Date”).



--------------------------------------------------------------------------------

(c) Operating Costs and Taxes. Tenant’s Proportionate Share shall be equal to
the Rentable Area of the Premises divided by the rentable square footage of the
Office Unit. On the Floor 33 Rent Start Date, Tenant’s Proportionate Share shall
be increased to Twelve and 59/100 percent (12.59%) of the Project. On the Floor
34 Rent Start Date, Tenant’s Proportionate Share shall be increased to Fifteen
and 18/100 percent (15.18%) of the Project.

(d) Parking Allocation. Effective upon execution of this Amendment, Tenant shall
be entitled to purchase the right to use one (1) additional reserved Parking
Space at the rate set forth in Section 27 of the Lease for reserved spaces. On
the Floor 33 Rent Start Date, Tenant’s parking allocation under Section 1.1(t)
and Section 27 of the Lease shall be increased by Fourteen (14) unreserved
stalls. On the Floor 34 Rent Start Date, Tenant’s parking allocation under
Section 1.1(t) and Section 27 of the Lease shall be increased by an additional
Fourteen (14) unreserved stalls.

2. Monthly Base Rent on Floors 33 and 34. In addition to all other sums of
Monthly Base Rent due under the Lease, commencing on the Floor 33 Rent Start
Date (for Floor 33) and on the Floor 34 Rent Start Date (for Floor 34), Tenant
shall pay Monthly Base Rent on Floor 33 and Floor 34 in accordance with the
terms and conditions of Section 4.2 of the Lease. The amount of each payment of
Monthly Base Rent for Floors 33 and 34 shall be as set forth below for the
applicable time periods:

 

Period

   Annual Base Rent per
Square Foot of Rentable
Area      Monthly Base Rent  

January 1, 2014 to November 30, 2014

   $ 37.00       $ 69,630.92   

December 1, 2014 to November 30, 2015

   $ 38.00       $ 143,025.67   

December 1, 2015 to November 30, 2016

   $ 39.00       $ 146,789.50   

December 1, 2016 to November 30, 2017

   $ 40.00       $ 150,553.33   

December 1, 2017 to November 30, 2018

   $ 41.00       $ 154,317.17   

December 1, 2018 to November 30, 2019

   $ 42.00       $ 158,081.00   

December 1, 2019 to November 30, 2020

   $ 43.00       $ 161,844.83   

December 1, 2020 to November 30, 2021

   $ 44.00       $ 165,608.67   

December 1, 2021 to November 30, 2022

   $ 45.00       $ 169,372.50   

3. Elevator Identification. Provided that the conditions set forth below are
satisfied, Landlord will install a label identifying Tenant in each elevator cab
within the button for the floor on which Tenant’s main reception is located. The
design of the labels shall be mutually agreed upon by Tenant and Landlord.
Tenant shall provide a sufficient supply of the labels to Landlord for initial
installation and replacement if replacement becomes necessary. Landlord shall
not be required to install such labels unless the label can be installed and
removed without irreparable damage. The elevator button labels will be installed
in each elevator cab serving Tenant’s main reception floor. If Tenant changes
the floor on which its main reception is located, the elevator button labels
will be relocated and Tenant will pay all costs of relocating the labels or
installing new labels if the labels cannot be reused. If the labels become worn,
Landlord will replace the worn labels at Tenant’s cost. Landlord may deduct the
cost of installing the elevator button labels from the Cash Allowance or may
bill the cost to Tenant in which case Tenant shall pay the cost with the next
installment of Base Monthly Rent falling due. This right shall apply only so
long as Tenant and/or any affiliate of Tenant is in occupancy of eighty percent
(80%) of the rentable square footage of the Premises. Upon termination of this
Lease or failure to meet the occupancy requirement, the elevator button labels
will be removed and Tenant will pay all costs of removal.

 

2



--------------------------------------------------------------------------------

4. Early Termination. Article 31 of the Lease shall not apply to Floors 33 or 34
of the Premises and if Tenant exercises the early termination right, the Lease
shall remain in full force and effect as it relates to Floors 33 and 34.

5. Right of First Offer. Article 32 of the Lease is deleted in its entirety and
replaced with the following:

32.1 Right of First Offer. So long as Tenant has not exercised the early
termination right under Article 31 of this Lease, Tenant shall have an ongoing
right of first offer to lease floor 28, floor 35 and each of floors 36 through
42 of the Building if such floor becomes contiguous to the Premises (the “ROFO
Space”) on the terms and conditions set forth herein (the “ROFO”) during the
Term of this Lease, including each validly exercised Renewal Term, provided
(a) Tenant, or an agent of Tenant, has notified Landlord in writing within the
prior twelve (12) months of Tenant’s interest in additional space, (b) no Event
of Default, as defined in Article 25.1 of this Lease, then exists, (c) no
Chronic Default, as defined in Article 25.1 of this Lease, has occurred, (d) at
the time Tenant exercises the ROFO, Tenant and/or any affiliate of Tenant is in
occupancy of eighty percent (80%) of the rentable square footage of the
Premises, and (e) no other tenant in the Building has a right to lease the ROFO
Space. The ROFO shall apply to each floor of the ROFO Space or any combination
of floors as specified by Landlord in the ROFO Notice (as defined below).
Tenant’s ROFO shall not apply to any sublease or assignment and nothing herein
shall restrict Landlord’s right to approve or consent to any assignment or
sublease.

32.2 ROFO Notice. When Landlord is prepared to offer for direct lease or enter
into a direct lease for all or any portion of the ROFO Space with a party other
than Tenant or the occupant of the space, Landlord shall deliver written notice
to Tenant (the “ROFO Notice”). The ROFO Notice shall include the following
information: (a) a description of the ROFO Space then available (the “Available
Space”) and the number of rentable square feet in the Available Space, (b) the
anticipated date upon which possession of the Available Space can be delivered
to Tenant, and (c) the material business terms, which shall be the terms on
which Landlord is willing to offer the Available Space to a party other than
Tenant.

32.3 ROFO Election. Tenant shall have ten (10) Business Days following Tenant’s
receipt of the ROFO Notice to deliver to Landlord written notice (the “ROFO
Election”) of Tenant’s desire to lease all of the Available Space on the terms
set forth in the ROFO Notice. Time is of the essence of this provision and late
notice shall not be effective.

32.4 ROFO Exercised. If Tenant timely delivers a ROFO Election, then, on the
date on which Landlord delivers vacant possession of the Available Space to
Tenant, the Available Space shall become, and be deemed to comprise, part of the
Premises and Tenant’s Proportionate Share shall be increased so that the
numerator includes the number of rentable square feet in the Available Space. If
Tenant exercises the ROFO, Landlord shall lease the Available Space to Tenant
and Tenant shall lease the Available Space from Landlord for the remainder of
the Term and each validly exercised Renewal Term on all of the terms and
conditions of this Lease except as provided in the ROFO Notice accepted by
Tenant or in this Article 32. Upon Landlord’s request, Landlord and Tenant shall
enter into an amendment to this Lease to document the terms applicable to the
Available Space.

 

3



--------------------------------------------------------------------------------

32.5 Additional Terms. The ROFO is personal to the originally named Tenant and
any assignee who takes an assignment of all of Tenant’s rights under this Lease
pursuant to Section 10.5 of the Lease and the ROFO may not be exercised by or
for any other party. If this Lease is terminated for any reason in whole or in
part (including any exercise of the early termination right under Article 31 of
the Lease), the ROFO shall terminate at the same time. Until September 30, 2013,
Tenant’s ROFO with respect to Floor 40 is subject and subordinate to the rights
of Russell Investments in effect as of the date of this Lease. Landlord may
elect to provide a ROFO Notice to Tenant at the same time it provides notice to
Russell Investments and if Russell Investments elects to lease Floor 40, the
ROFO Notice shall be void.

6. Letter of Credit. Within two (2) Business Days after execution of this
Amendment, Tenant shall provide an amendment to the existing Letter of Credit
increasing the value of the Letter of Credit by Three Hundred Thirty-eight
Thousand Seven Hundred Forty-five and 00/100 Dollars ($338,745.00). Paragraph 10
of Exhibit K to the Lease (as amended in the First Amendment) is amended to
replace the number “$914,408.33” with the number “$1,253,153.33” in each place
it appears.

7. Work Letter. Tenant shall complete all of its improvements to Floors 33 and
34 in accordance with the terms of Exhibit C to the First Amendment except that
(i) all references therein to Floor 32 shall be deemed to refer to Floor 33 or
Floor 34, as applicable, and (ii) with respect to Floors 33 and 34,
Section 13(a) of Exhibit C shall be replaced with the following:

(a) Landlord shall provide a total of up to One Million Five Hundred Eighty
Thousand Eight Hundred Ten and 00/100 Dollars ($1,580,810.00) [(Thirty-five
Dollars ($35.00) per square foot of rentable area on Floors 33 and 34] (the
“Cash Allowance”) toward payment for the design, permitting and construction of
the Floor 33 and Floor 34 Work. Tenant may use the Cash Allowance and any
remainder of the Cash Allowance payable for Floor 32 for improvements anywhere
in the Premises and other purposes expressly permitted herein. In addition,
Tenant may use up to Fifteen Dollars ($15.00) per square foot of Rentable Area
on Floors 33 and 34 from the Cash Allowance and any remainder of the Cash
Allowance payable for Floor 32 for the cost of furniture, fixtures and equipment
installed in the Premises. Tenant must use the Cash Allowance by no later than
June 30, 2015, and any sum not covered by a full and complete disbursement
request submitted by such date shall no longer be payable to Tenant for any
purpose. Except as provided herein, the Cash Allowance must be spent on items
that, at Landlord’s option, shall remain the Premises on Lease termination and
may not be applied to the cost of removable trade fixtures, cabling, equipment
or furniture or moving costs.

8. Broker’s Commission. Tenant represents and warrants to Landlord that it has
had no dealing with any broker or agent in connection with this Amendment other
than Flinn Ferguson. Landlord shall pay a commission to its broker CBRE, Inc.
and to Tenant’s broker identified above in accordance with a separate written
agreement. Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all liabilities for any other commissions or other compensation
or charges claimed by any broker or agent based on dealings with Tenant.

9. Defined Terms; Conflict. Capitalized terms used herein and not otherwise
defined shall have the meanings given in the Lease. If there is any conflict
between the terms, conditions and provisions of this Amendment and the terms and
conditions of the Lease, the terms, conditions and provisions of this Amendment
shall prevail.

 

4



--------------------------------------------------------------------------------

10. No Further Amendment. This Amendment sets forth the entire agreement of the
parties as to the subject matter hereof and supersedes all prior discussions and
understandings between them. Except as expressly modified by this Amendment, all
terms, covenants and provisions of the Lease shall remain unmodified and in full
force and effect and are hereby expressly ratified and confirmed.

11. Confirmation. Tenant represents and warrants to Landlord that to the best of
Tenant’s knowledge and belief, but without any duty to investigate: (a) no
defenses or offsets exist to the enforcement of the Lease by Landlord and there
are no unresolved or pending disputes or claims between Landlord and Tenant with
respect to the Lease or the Premises; (b) Landlord is not in default in the
performance of the Lease; and (c) Landlord has not committed any breach of the
Lease, nor has any event occurred which, with the passage of time or the giving
of notice or both, would constitute a default or a breach by Landlord under the
Lease. Landlord represents and warrants to Tenant that to the best of Landlord’s
knowledge and belief, but without any duty to investigate: (a) no defenses or
offsets exist to the enforcement of the Lease by Tenant and there are no
unresolved or pending disputes or claims between Tenant and Landlord with
respect to the Lease or the Premises; (b) Landlord is not in default in the
performance of the Lease; and (c) Landlord has not committed any breach of the
Lease, nor has any event occurred which, with the passage of time or the giving
of notice or both, would constitute a default or a breach by Landlord under the
Lease.

12. UBTI. Landlord and Tenant agree that all Rent payable by Tenant to Landlord
shall qualify as “rents from real property” within the meaning of both Sections
512(b)(3) and 856(d) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the U.S. Department of Treasury Regulations promulgated thereunder
(the “Regulations”). In the event that Landlord, in its sole and absolute
discretion, determines that there is any risk that all or part of any Rent shall
not qualify as “rents from real property” for the purposes of Sections 512(b)(3)
or 856(d) of the Code and the Regulations promulgated thereunder, Tenant agrees
(1) to cooperate with Landlord by entering into such amendment or amendments as
Landlord deems necessary to qualify all Rents as “rents from real property,” and
(2) to permit an assignment of this Lease; provided, however, that any
adjustments required pursuant to this Section shall be made so as to produce the
equivalent Rent (in economic terms) payable prior to such adjustment.

13. Miscellaneous. This Amendment may not be amended or rescinded in any manner
except by an instrument in writing signed by a duly authorized officer or
representative of each party hereto. Each of the schedules or exhibits referred
to herein (if any), is incorporated herein as if fully set forth in this
Amendment. If any of the provisions of this Amendment be found to be invalid,
illegal or unenforceable by any court of competent jurisdiction, such provision
shall be stricken and the remainder of this Amendment shall nonetheless remain
in full force and effect unless striking such provision shall materially alter
the intention of the parties. No waiver of any right under this Amendment shall
be effective unless contained in a writing signed by a duly authorized officer
or representative of the party sought to be charged with the waiver and no
waiver of any right arising from any breach or failure to perform shall be
deemed to be a waiver of any future right or of any other right arising under
this Amendment. Tenant waives any right it may have to require the provisions of
this Amendment to be construed against the party who drafted it.

14. Authority. Each person signing this Amendment on behalf of the respective
parties represents and warrants that he or she is authorized to execute and
deliver this Amendment, and that this Amendment will thereby become binding upon
Landlord and Tenant, respectively.

15. Counterparts. This Amendment may be executed in counterparts, each of which
will be deemed to be an original, but all of which together will constitute one
and the same document.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

LANDLORD:

FSP-RIC, LLC,

a Delaware limited liability company

  By:  

Fifth Street Properties, LLC,

a Delaware limited liability company,

its sole member

    By:  

CWP Capital Management LLC,

a Delaware limited liability company,

its manager

      By:  

/s/ JOSEPH A. CORRENTE

      Name:   Joseph A. Corrente       Title:   Senior Vice President

 

TENANT:

ZILLOW, INC.,

a Washington corporation

By:  

/s/ SPENCER M. RASCOFF

Name:   Spencer M. Rascoff Title:   Chief Executive Officer

 

6



--------------------------------------------------------------------------------

EXHIBIT B

FLOOR PLANS

(Page 1 of 2)

 

LOGO [g525134ex10_1pg7.jpg]

Floor 33

 

7



--------------------------------------------------------------------------------

EXHIBIT B

FLOOR PLANS

(Page 1 of 2)

 

LOGO [g525134ex10_1pg8.jpg]

Floor 34

 

8